Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701.4620 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Document Number 20090154801-40 /s/ Ross Miller Ross Miller Filing Date and Time 12/18/20094:17 PM Secretary of State State of Nevada Entity Number E0084932009-4 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: HYPERSOLAR, INC. x Commercial Registered Agent : ACORN CORPORATE SERVICES 2. Registered Name Agent for o Noncommercial Registered Agent OR o Office or Position with Entity Service (name and address below) (name and address below) of Process: Name of Noncommercial Registered Agent OR Name of Title ofor Other Position with Entity (check only Street Address City Nevada Zip Code one box) Mailing Address (if different from street address) City Zip Code 3.Authorized Number of Preferred 5,000,000 @ 0.001 Stock: (number of Shares with Par value shares corporation par value Common 70,000,000 per share: $0.001 is authorized to issue) 4.Names and AT MATHIS (NOMINEE) Addresses of the Name Board of 3225 MCLEOD DRIVE #100 LAS VEGAS NV 89121 Director /Trustees: Street Address City State Zip Code (each Director/ Trustee must be a natural person Name at least l9 years of age; Street Address City State Zip Code attach additional page if more than two directors/trustees) 5. Purpose (optional The purpose of the corporation shall be: see Instructions) ALL LAWFUL BUSINESS ACTIVITY 6.Name, Address and Signature of AMYHUNTER X/s/ AMYHUNTER Incorporator (attach Name Incorporator Signature additional page if more 3225 MCLEOD DRIVE #110 LAS VEGAS NV 89121 then one incorporator) Address City State Zip
